Cobb, J.
When an application for a divorce is made upon the grounds of cruel treatment or habitual intoxication, it is, under the Civil Code, § 2427, in the discretion of the jury whether a total or a partial divorce will he granted ; and when, in a given case, the jury,have exercised their discretion hy granting a partial divorce, and the judge of the superior court has exercised his discretion hy overruling a motion for a new trial filed hy the plaintiff, the Supreme Courdlwill not interfere.

Judgment affirmed.


All the Justices concur.

Libel for divorce. Before Judge Seabrook. Effingham superior court. June 15, 1904.
D. H. Clark, for plaintiff.